Citation Nr: 1047008	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in June 2010.  A transcript of the 
hearing has been associated with the claims file.  

The issue of entitlement to service connection for PTSD being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a September 2005 
rating decision.  The Veteran did not appeal and that decision is 
final.

2.  The evidence added to the record since the September 2005 
rating decision pertaining to PTSD is relevant and probative.




CONCLUSION OF LAW

The September 2005 rating decision, which denied entitlement to 
service connection for PTSD, is final.  Evidence submitted since 
that decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is reopening the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed a 
claim, it may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice 
of disagreement is filed within the prescribed period, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided by 
regulations not inconsistent with this title.  38 U.S.C.A. § 
7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for PTSD was previously addressed and denied 
by the AOJ in September 2005.  At the time of the prior decision, 
the record included the service treatment records, statements 
from the Veteran, and post service medical records.  The evidence 
was reviewed and service connection for PTSD was denied.  38 
U.S.C.A. § 7105.  That decision is final.  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, however, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision in September 2005, and while 
the Veteran's DD Form 214 showed three months and 17 days of 
overseas service, the AOJ determined that the evidence showed, 
"no overseas assignments", and thus, the Veteran's claimed 
stressor in an August 2005 statement pertaining to an event 
experienced in the Dominican Republic was determined to be not 
verifiable.  In addition, the decision notes no competent 
evidence linking an in-service stressor to service.  

The evidence submitted since the prior final denial in September 
2005 is new and material.  In a February 2007 statement, the 
Veteran asserted that during service in the Dominican Republic, 
he was involved in a motor vehicle accident with three other 
Airmen in October 1965, and that all of the other men left to get 
help and did not return, and that he was "M.I.A" all that night 
and the next day.  In October 2008, the National Personnel 
Records Center (NPRC) provided a copy of an October 1965 
disciplinary letter to the Veteran in which punishment was 
proposed pursuant to Article 15 of the Uniform Code of Military 
Justice for having been absent without leave from San Isidro Air 
Base, Dominican Republic, and a motor vehicle accident 
investigation report was noted to be attached.  

The Board notes while the December 2008 supplemental statement of 
the case noting that the October 1965 letter does not establish 
that the Veteran was "missing in action," in this case, the 
Veteran's claimed in-service stressor of having fearing for his 
safety in association with having been alone in an unfamiliar 
isolated location in a hostile environment is a noncombat 
stressor.  The Court has held that corroboration of every detail 
of a noncombat stressor is not required; rather, the veteran only 
needs to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

In light of the evidence in this case, to include a March 2007 VA 
treatment record noting nightmares associated with a history of 
having been in fear during service in the Dominican Republic and 
diagnoses of PTSD and major depressive disorder, when viewed in 
association with the other evidence and/or if accepted as true, 
the evidence added to the record raises a reasonable possibility 
of substantiating the claim.  The Board finds the additional 
evidence is relevant and probative, and thus, the evidence is new 
and material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  


REMAND

The Veteran asserts that he has PTSD as a result of in-service 
stressful events.  Having reviewed the evidence, the Board finds 
that further development is necessary for a determination in this 
case.  

In a February 2007 statement, the Veteran asserted that during 
service in the Dominican Republic, he was involved in a motor 
vehicle accident with three other Airmen in October 1965, and 
that all of the other men, except for him, left to get help and 
did not return, and that he was "M.I.A" all that night and the 
next day.  In October 2008, the National Personnel Records Center 
(NPRC) provided a copy of an October 1965 disciplinary letter to 
the Veteran in which punishment was proposed pursuant to Article 
15 of the Uniform Code of Military Justice for having been absent 
without leave from San Isidro Air Base, Dominican Republic, and a 
motor vehicle accident investigation report was noted to be 
attached.  The Board notes that a motor vehicle investigation 
report is not attached.  

In addition, a March 2007 VA treatment record notes nightmares 
associated with a history of having been in fear during service 
in the Dominican Republic.  Diagnoses of PTSD and major 
depressive disorder were noted.  

The Board notes that effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, 
or a threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

In light of the above liberalizing issue, the Veteran should be 
afforded a VA examination to determine whether he has PTSD 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain, through 
alternative sources, the motor vehicle 
investigation report noted to be attached to 
the October 1965 letter provided by the NPRC.  
All efforts in that regard should be 
documented in the claims file and all records 
obtained should be associated with the claims 
file.  

2.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for an appropriate VA examination to 
determine the existence and etiology of PTSD.  
The claims file must be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
in terms of whether it is more likely than 
not (i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran has PTSD related to 
service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

3.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all VA 
opinions obtained for adequacy.  Any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


